Name: 89/202/EEC: Commission Decision of 6 March 1989 correcting the German version of Decision 88/620/EEC on improving the efficiency of agricultural structures in the Federal Republic of Germany pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  teaching;  agricultural structures and production
 Date Published: 1989-03-17

 Avis juridique important|31989D020289/202/EEC: Commission Decision of 6 March 1989 correcting the German version of Decision 88/620/EEC on improving the efficiency of agricultural structures in the Federal Republic of Germany pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) Official Journal L 073 , 17/03/1989 P. 0061 - 0061*****COMMISSION DECISION of 6 March 1989 correcting the German version of Decision 88/620/EEC on improving the efficiency of agricultural structures in the Federal Republic of Germany pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) (89/202/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, as a result of an error, the German version of Commission Decision 88/620/EEC of 1 December 1988 on imnproving the efficiency of agricultural structures in the Federal Republic of Germany pursuant to Council Regulation (EEC) No 797/85 (3) does not correspond to that which was submitted to the Standing Committee on Agricultural Structures for an opinion; whereas the said Decision should therefore be corrected, HAS ADOPTED THIS DECISION: Article 1 Article 1 of the German version of Decision 88/620/EEC is hereby replaced by the following: 'Artikel 1 Die durch die Regierung der Bundesrepublik Deutschland mitgeteilten Vorschriften ueber die jeweiligen Laenderprogramme zur Verbesserung der Berufsausbildung in der Landwirtschaft, ausser den normalen Programmen oder Ausbildungsgaengen an landwirtschaftlichen Schulen des Sekundar- oder Tertiaerbereichs, erfuellen die Bedingungen fuer eine finanzielle Beteiligung der Gemeinschaft an der in Artikel 1 der Verordnung (EWG) Nr. 797/85 genannten gemeinsamen Massnahme.'. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 6 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1. (3) OJ No L 343, 13. 12. 1988, p. 31.